Case 1:20-cv-00386-TFM-N Document 12 Filed 10/20/20 Page 1 of 5                       PageID #: 189




                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF ALABAMA
                                  SOUTHERN DIVISION

LIQUID LIFE
VACTION RENTALS, LLC,                          )
                                               )
        Plaintiff,                             )
                                               )
v.                                             )     CIVIL ACTION NO.: 1:20-CV-386-TFM-N
                                               )
TRACK HOSPITALITY SOFTWARE,                    )
LLC,                                           )
                                               )
        Defendant.                             )

                           MEMORANDUM OPINION AND ORDER

        Pending before the Court is Plaintiff’s Motion to Remand (Doc. 9, filed 8/24/20). The

motion is unopposed and therefore ripe for review. Having considered the motion and relevant

law, the Court finds the motion to remand is due to be GRANTED.

                                     I.   PROCEDURAL HISTORY

        Plaintiff Liquid Life Vacation Rentals, LLC (“Plaintiff”) filed this complaint in Baldwin

County, Alabama Circuit Court on June 29, 2020. See Doc. 1-1, Exhibit A, Complaint. Plaintiff’s

lawsuit alleges counts of Breach of Contract, Unjust Enrichment, Fraud, Breach of Implied

Warranty of Fitness for Particular Purpose, and Breach of Implied Warranty of Merchantability

against Defendant Track Hospitality Software, LLC ( “Defendant”). Id. The Complaint does not

provide for a specific amount of damages sought, but seeks “compensatory and punitive damages

resulting from the breach of implied warranty of merchantability by Defendant, as well as

attorneys’ fees, costs, and any other, further, or different relief to which Plaintiff may be entitled

at law or in equity.” Id. at p. 4.

        On August 5, 2020, Defendant filed a Notice of Removal in this court based on an assertion



                                             Page 1 of 5
Case 1:20-cv-00386-TFM-N Document 12 Filed 10/20/20 Page 2 of 5                        PageID #: 190




of diversity jurisdiction. See Doc. 1, generally. Defendant states in his Notice of Removal that

the case is properly removable under 28 U.S.C. §1441 and §1446 because the United States District

Court has original jurisdiction over this case under 28 U.S.C. §1332. Specifically, Defendant

asserts diversity jurisdiction exists in this case because “there is substantial evidence that the

amount in controversy exceeds $75,000, exclusive of interests and costs” and complete diversity

of citizenship exists among the parties. See id. Defendant indicated Plaintiff is a citizen of

Alabama and Defendant is a citizen of Minnesota.

       On August 14, 2020, in response to the Court’s directive, Defendant filed an Amended

Notice of Removal in an attempt to properly allege jurisdiction. Defendant attached certified

copies of the Articles of Organization to purportedly establish that Plaintiff is a citizen of Alabama

and Defendant is a citizen of Minnesota. See Docs. 5-1, 5-2, 5-3. However, the Amended Notice

still contained deficiencies, so the Court issued another order to correct. See Docs. 7, 8.

       Plaintiff then timely filed an unopposed motion to remand on August 24, 2020. See Doc.

9. In the motion to remand, Plaintiff asserts the amount in controversy does not and will not exceed

the $75,000 jurisdictional threshold. Concurrent with the motion to remand, Plaintiff also filed

the Affidavit of Jonathan A. Griffith wherein it states, “the Plaintiff stipulates that the amount in

controversy is less than the jurisdictional threshold of $75,000.00” and clarifies that Plaintiff did

not intend to seek damages in excess of $75,000 nor will Plaintiff accept damages in excess of

$75,000 (exclusive of costs and interest) should a judge or jury award such an amount. See Doc.

9-1. The motion is unopposed and no further documents have been filed by the Defendant with

regard to federal jurisdiction in this matter. Therefore, the motion and issue of jurisdiction are ripe

for review.




                                             Page 2 of 5
Case 1:20-cv-00386-TFM-N Document 12 Filed 10/20/20 Page 3 of 5                      PageID #: 191




                                    II. STANDARD OF REVIEW

       Federal courts have a strict duty to exercise jurisdiction conferred on them by Congress.

Quackenbush v. Allstate Ins. Co., 517 U.S. 706, 716, 116 S. Ct. 1712, 1720, 135 L.Ed.2d 1 (1996).

However, federal courts are courts of limited jurisdiction and possess only that power authorized

by Constitution and statute. Kokkonen v. Guardian Life Ins. Co. of Am., 511 U.S. 375, 377, 114

S. Ct. 1673, 1675, 128 L.Ed.2d 391 (1994); Burns v. Windsor Insurance Co., 31 F.3d 1092, 1095

(1994). Defendant, as the party removing this action, has the burden of establishing federal

jurisdiction. See Leonard v. Enterprise Rent a Car, 279 F.3d 967, 972 (11th Cir. 2002) (citing

Williams v. Best Buy Co., 269 F.3d 1316, 1318 (11th Cir. 2001)). When a plaintiff does not specify

the total amount of damages demanded in a state court complaint, then “a defendant seeking

removal based on diversity jurisdiction must prove by a preponderance of the evidence that the

amount in controversy exceeds the $75,000 jurisdictional requirement.” Leonard, 279 F.3d at 972.

Further, the federal removal statutes must be construed narrowly and doubts about removal must

be resolved in favor of remand. Allen v. Christenberry, 327 F.3d 1290, 1293 (11th Cir. 2003)

(citing Diaz v. Sheppard, 85 F.3d 1502, 1505 (11th Cir. 1996)); Burns, 31 F.3d at 1095 (citations

omitted).

                                III. DISCUSSION AND ANALYSIS

       Since this lawsuit began in state court, this Court’s jurisdiction depends on the propriety of

removal. Section 1446(b) sets forth the preconditions for removal in two types of cases: (1) those

removable on the basis of an initial pleading; and (2) those that later become removable on the

basis of “a copy of an amended pleading, motion, order or other paper.” The notice of removal

must “be filed within thirty days after the receipt by the defendant … of a copy of the initial

pleading setting forth the claim for relief upon which such action or proceeding is based.” 28



                                            Page 3 of 5
Case 1:20-cv-00386-TFM-N Document 12 Filed 10/20/20 Page 4 of 5                                    PageID #: 192




U.S.C. § 1446(b).         Here, Defendant’s notice of removal is timely and based on diversity

jurisdiction.

         Diversity jurisdiction exists where there is diversity of citizenship and the amount in

controversy exceeds $75,000, exclusive of interest and costs. 28 U.S.C. § 1332. “A party

removing a case to federal court based on diversity of citizenship bears the burden of establishing

the citizenship of the parties.” Rolling Greens MHP, L.P. v. Comcast SCH Holdings L.L.C., 374

F.3d 1020, 1022 (11th Cir. 2004). Therefore, removal jurisdiction based upon diversity requires:

(1) a complete diversity of citizenship between the plaintiff(s) and the defendant(s) and (2)

satisfaction of the amount in controversy requirement. Here, both elements are at issue.1

         “[I]n the removal context, when damages are unspecified, the removing party bears the

burden of establishing the jurisdictional amount by a preponderance of the evidence.” Lowery,

483 F.3d at 1208-09 (quoting Tapscott v. MS Dealer Serv. Corp., 77 F.3d 1353, 1356-57 (11th Cir.

1996)). In light of Plaintiff’s clarification and Defendant’s lack of opposition, the Court finds that

the Defendants have not met this burden. Here, Plaintiff’s complaint sought an unspecified amount

of compensatory damages. In this Unopposed Motion to Remand and Plaintiff Attorney’s

Affidavit, the Plaintiff clarifies and assures that at the time Plaintiff filed its complaint in state

court and on the date of removal, Plaintiff neither sought nor intended to seek damages exceeding

$75,000. See Docs. 9, 9-1. Plaintiff stipulates that it will not accept awarded damages in an

amount exceeding $75,000, exclusive of interest and costs.

         While normally the Court would need to delve into whether this is an attempt by Plaintiff




1 Complete diversity of citizenship is still at issue because Defendant failed to allege this Court’s jurisdiction by

detailing the citizenship (not merely the residence) of all members of any limited liability company (“LLC”) that is a
party to this action, and all members of any member LLCs, until all members of all relevant LLCs to this action are
identified. See Docs. 7, 8. However, the Court need not address the matter further since the remand issue is
unopposed.

                                                    Page 4 of 5
Case 1:20-cv-00386-TFM-N Document 12 Filed 10/20/20 Page 5 of 5                     PageID #: 193




to modify the complaint as opposed to a clarification, it need not do so here. Plaintiff’s motion is

unopposed and no further attempts to establish jurisdiction were made by Defendant. Therefore,

the jurisdictional burden is not met.

                                        IV. CONCLUSION

       Pursuant to the foregoing Memorandum Opinion, the Court grants Plaintiff’s Motion to

Remand (Doc. 9) and this action is REMANDED to the Circuit Court of Baldwin County,

Alabama. The Clerk of the Court is DIRECTED to take appropriate steps to effectuate the

remand.

       DONE and ORDERED this 20th day of October, 2020.

                                              s/Terry F. Moorer
                                              TERRY F. MOORER
                                              UNITED STATES DISTRICT JUDGE




                                            Page 5 of 5
